*713OPINION.
Teussell :
In the case of Pennsylvania Electric Steel Casting Co., 20 B. T. A. 602, the Board had before it a claim for net loss deduction in all respects similar to the situation in the instant case. It was there held that a net loss sustained during a fiscal year ending August 31, 1923—
* * * having been allowed as a deduction in computing the petitioner’s net income for the fiscal year ending August 31, 1924, and in computing the petitioner’s net income for the four-month period ending December 31, 1924, which period constitutes a “ taxable year” within the meaning of the statute, we are of the opinion that the petitioner has had the benefit of the provisions of section 206.
The decision of the Board in that case, applied to the instant case, will hold that the one-month period of December, 1924, is the third taxable year contemplated by the statute. Cf. Arthur Walker & Co., 4 B. T. A. 151, and Turners Falls Power & Electric Co., 9 B. T. A. 435.

Judgment will be entered for the respondent.